Maletz, Judge:
The protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the court:
That the items marked “A” and initialed SJS (Import Specialist’s Initials) 'by Sadami J. Sako (Import Specialist’s Name) on the invoices covered by the protests and entries enumerated in Schedule “A,” attached hereto and made a part hereof, and assessed with duty at 25 per cent ad valorem under Item 708.23 TSUS, are not mounted *296lenses but are in fact parts of television cameras.provided for under Item 685.10 at 12.5 per cent ad valorem as claimed by plaintiff herein.
IT IS FURTHER STIPULATED AND AGREED that said protests be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification given by the district director and to establish the proper classification, as claimed by the plaintiffs, to be under item 685.10 of the Tariff Schedules of the United States, as parts of television cameras, subject to a rate of duty equal to 12.5 percent ad valorem.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.